Case 17-21103        Doc 43     Filed 11/01/18     Entered 11/01/18 14:50:26          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-21103
         Robert Spencer

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/14/2017.

         2) The plan was confirmed on 10/06/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/26/2018, 08/02/2018.

         5) The case was dismissed on 08/24/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $32,071.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-21103         Doc 43       Filed 11/01/18     Entered 11/01/18 14:50:26               Desc         Page 2
                                                     of 4



 Receipts:

         Total paid by or on behalf of the debtor                 $2,030.00
         Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                      $2,030.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $362.43
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $114.71
     Other                                                                    $16.76
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $493.90

 Attorney fees paid and disclosed by debtor:                       $0.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim          Claim        Principal      Int.
 Name                                   Class   Scheduled      Asserted       Allowed         Paid         Paid
 CERTIFIED SERVICES INC             Unsecured         660.00        660.00         660.00           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            5,000.00       5,233.63       5,233.63           0.00       0.00
 ILLINOIS TOLLWAY                   Unsecured         600.00      3,146.60       3,146.60           0.00       0.00
 INTERNAL REVENUE SERVICE           Priority            0.00          0.00           0.00           0.00       0.00
 INTERNAL REVENUE SERVICE           Unsecured            NA           0.00           0.00           0.00       0.00
 JD RECEIVABLES LLC                 Unsecured           0.00        523.99         523.99           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS          Unsecured         440.00        525.00         440.21           0.00       0.00
 LVNV FUNDING                       Unsecured         525.00        525.00         525.00           0.00       0.00
 NCEP LLC                           Unsecured           0.00      6,643.48       6,643.48           0.00       0.00
 NICOR GAS                          Unsecured      1,500.00       1,798.06       1,798.06           0.00       0.00
 NORTHERN INDIANA PUBLIC SERVIC Unsecured             443.45        268.18         268.18           0.00       0.00
 TRACKERS INC/FIRST MIDWEST BAN Unsecured             470.00           NA             NA            0.00       0.00
 TRACKERS INC/FIRST MIDWET BANK Unsecured             429.00           NA             NA            0.00       0.00
 MUNSTER RADIOLOGY GROUP PC         Unsecured         100.17           NA             NA            0.00       0.00
 I C SYSTEM INC/STAR/ A AND J DISPO Unsecured          94.00           NA             NA            0.00       0.00
 WHITE OAK SURGERY CENTER LLC Unsecured                92.52           NA             NA            0.00       0.00
 AFNI INC                           Unsecured      1,925.20            NA             NA            0.00       0.00
 AMERICAN INFOSOURCE LP/MIDLAN Unsecured              695.73           NA             NA            0.00       0.00
 AMERICAN INFOSOURCE LP/MIDLAN Unsecured              668.20           NA             NA            0.00       0.00
 AMERICREDIT FINANCIAL SERVICES Unsecured          9,161.40            NA             NA            0.00       0.00
 AMSHER COLLECTION SERV/TMOBIL Unsecured              620.00           NA             NA            0.00       0.00
 ASCENSION CAPITAL GROUP/MARIA Unsecured          10,698.29            NA             NA            0.00       0.00
 ASSET ACCEPTANCE LLC/SBC           Unsecured         165.67           NA             NA            0.00       0.00
 ATLAS ACQUISITIONS LLC             Unsecured         512.40           NA             NA            0.00       0.00
 CCSI                               Unsecured          64.77           NA             NA            0.00       0.00
 INDIANA DEPARTMENT OF WORKFO Unsecured            4,000.00            NA             NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-21103      Doc 43        Filed 11/01/18    Entered 11/01/18 14:50:26                Desc        Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim        Principal        Int.
 Name                                Class   Scheduled      Asserted      Allowed         Paid           Paid
 JEFFERSON CAPITAL SYSTEM/MOST   Unsecured         459.22           NA           NA             0.00         0.00
 LAKE SURGICAL ASSOCIATES LLC    Unsecured         451.26           NA           NA             0.00         0.00
 LAKOTA CASH                     Unsecured         680.00           NA           NA             0.00         0.00
 COMMUNITY HEALTHCARE SYSTEM     Unsecured     12,589.51            NA           NA             0.00         0.00
 COMMUNITY HOSPITAL              Unsecured         610.00           NA           NA             0.00         0.00
 COMCAST                         Unsecured         600.00           NA           NA             0.00         0.00
 T MOBILE                        Unsecured         642.91        500.79       500.79            0.00         0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00          0.00         0.00            0.00         0.00
 WESTLAKE FINANCIAL SERVICES     Unsecured            NA           0.39         0.39            0.00         0.00
 WESTLAKE FINANCIAL SERVICES     Secured       21,822.00     21,822.00     21,822.00         798.09       738.01
 WILLIAMSON & BROWN LLC          Unsecured            NA         512.40       512.40            0.00         0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00               $0.00                   $0.00
       Mortgage Arrearage                                    $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                          $21,822.00             $798.09                 $738.01
       All Other Secured                                     $0.00               $0.00                   $0.00
 TOTAL SECURED:                                         $21,822.00             $798.09                 $738.01

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                 $0.00                $0.00
        Domestic Support Ongoing                              $0.00                 $0.00                $0.00
        All Other Priority                                    $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                              $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                            $20,252.73                  $0.00                $0.00


 Disbursements:

        Expenses of Administration                               $493.90
        Disbursements to Creditors                             $1,536.10

 TOTAL DISBURSEMENTS :                                                                          $2,030.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-21103        Doc 43      Filed 11/01/18     Entered 11/01/18 14:50:26            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/31/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
